Opinion op the Court, by
Preston, J.
This is an action of assumpsit, originally brought in the Police Court, Honolulu, where judgment was rendered for the defendant.
An appeal was taken which was heard by Preston, J., who rendered judgment for plaintiff. From this judgment an appeal was taken to this Court.
By a stipulation signed by counsel for the parties and filed, the following question was submitted to the Court: “ Whether or not the agreement between R. H. Graham (the defendant) and H„ Barber, on file in said suit in itself and considered alone, operates to make Graham the owner of the business of the Saratoga House, so as to estop him from denying his liability to the plaintiff for goods supplied to the Saratoga House, at the request and direction of Barber.”
After considering the arguments of counsel and the agreement mentioned, we are of opinion that the agreement itself does not have the effect contended for by the plaintiff and therefore answer the question in the negative.
The case will therefore go to trial upon the facts.